DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 08/17/2020, in which claims 1-4 and 6-20 have been amended. Thus, claims 1-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of financial management without significantly more. 
Examiner has identified claim 13 as the claim that represents the claimed invention presented in independent claims 1, 13, and 19.
Claim 13 is directed to a system which is one of the statutory categories of invention (Step 1: YES).
Claim 13 is directed to a system comprising one or more processors, which performs a series of steps, e.g., receiving from a virtual node a request to execute a transfer; confirming the source account has a sufficient balance to execute the transfer; issuing instructions to debit the source account and credit a Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of financial management system, processors, virtual node, permissioned shared ledger, and cryptographic hash are no more than simply applying the abstract idea using generic computer elements. The additional elements of a computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 13 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of financial management system, processors, virtual node, permissioned shared ledger, and cryptographic hash limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO
Similar arguments can be extended to the other independent claims, claims 1 and 19; and hence claims 1 and 19 are rejected on similar grounds as claim 13.
Dependent claims 2-12, 14-18, and 20 have further defined the abstract idea that is present in their respective independent claims 1, 13, and 19; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-12, 14-18, and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-12, 14-18, and 20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal (US Patent Publication No. 2014/0114852 A1; hereinafter, “Rajagopal”) in view of Sheng (U.S. Patent Application Publication No. US 2017/0109735 A1; hereinafter “Sheng”).
Claim 13:
Rajagopal discloses:
A system comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising: and (Rajagopal, distributed system; (See, entire Abstract; entire para. [0001]-[0003]));
receiving from a virtual node a request to execute a transfer, wherein the request identifies a source account associated with a first entity and a destination account associated with a second entity; (Rajagopal, perform a payment comprises receiving a request from a payer to pay a payee, wherein the request comprises a payer account ID and a payee account ID; (See, entire Abstract; entire para. [0001]-[0003]; [0042]-[0060]; and [0110]-[0113])); 
confirming the source account has a sufficient balance to execute the transfer; (Rajagopal, Super Wallet also implements Least Cost Routing by first seeing if funds are available from stored balance; (See, entire para. [0076]); For a given Payment Request, the source of funds for the payer may default to Stored Balance if balance is available, then to DDA if the wallet contains a DDA, and then as a last resort to Credit Card; (See, entire para. [0110])); reservation confirmation confirms that the payment amount is reserved from the payer's payment account; (See, entire para. [0048]-[0050] and [0088]));
issuing instructions to debit the source account and credit a distributed transaction settlement account; (Rajagopal, a settlement process comprising: transferring the payment amount from the RCA to the payee's payment account - debiting the payment amount from the payer's payment account to reimburse the RCA; (See, entire Abstract; entire para [0042]; [0110]));
determining, by the financial management system, whether the source account is confirmed as valid; and (Rajagopal, reservation confirmation confirms that the payment amount is reserved from the payer's payment account; (See, entire Abstract; entire para. [0048]-[0050] and [0110])); 
responsive to determining that the source account is confirmed as valid, sending instructions to move funds from the distributed transaction settlement account to a destination account; (Rajagopal, a settlement process comprising: transferring the payment amount from the RCA to the payee's payment account - debiting the payment amount from the payer's payment account to reimburse the RCA; (See, entire Abstract; entire para [0042]- [0110])).
However, Rajagopal does not  specifically disclose the source account is confirmed valid; virtual node; generating a ledger entry for the transfer, wherein the ledger entry is immutable, and wherein the ledger entry comprises a cryptographic hash and a time of the transfer; and storing the ledger entry in a permissioned shared ledger accessible to the first entity and the second entity, wherein the permissioned shared ledger comprises permissions to restrict access to the ledger entry to entities not associated with the transfer.
Sheng discloses the following limitations: 
the source account is confirmed valid; (Sheng, SOCOACT component will determine that the client’s 106 unique identifying address matches and is a valid source of sufficient virtual currency and is properly associated with the wallet identifier; (See, entire para. [0150]-[0154])).
virtual node; (Sheng, a cryptographic proof using a public digital ledger accessible to all network nodes in which all BTC balances and transactions are announced, agreed upon, and recorded; (See, entire para. [0011]; [0075]; and [0170])).
generating a ledger entry for the transfer, wherein the ledger entry is immutable, and wherein the ledger entry comprises a cryptographic hash and a time of the transfer; and (Sheng, Transactions are time-stamped by hashing them into an ongoing chain of hash-based proof-of-work (PoW) forming a record that can't be changed without redoing the entire chain; (See, entire para. [0011]; [0418]; and [Abstract])); 
storing the ledger entry in a permissioned shared ledger accessible to the first entity and the second entity, wherein the permissioned shared ledger comprises permissions to restrict access to the ledger entry to entities not associated with the transfer.  (Sheng, The trusted entity (e.g., DTCC) may issue crypto tokens to an account data structure datastore (e.g., an electronic wallet associated with a permissioned ledger) of the requesting participant; restrict access to an account data structure datastore; (See, entire para. [00108-0112]; [0328-329]; and [0344]));
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claims 1 & 19:
Claims 1 & 19 are substantially similar to claim 13, and hence are rejected on similar grounds.
Claim 2:
Rajagopal discloses:
wherein the distributed transaction settlement account is managed by a financial management system. (Rajagopal, third party service provider (referred to as the instant payment service provider) of the instant money movement;(See, entire para. [0016]-[0018] and [0095]-[0100])). 
However, Rajagopal does not specifically disclose that the distributed transaction settlement account is also responsible for maintaining the permissioned shared [ledger].
Sheng discloses the following limitation: 
the distributed transaction settlement account is also responsible for maintaining the permissioned shared [ledger]. (Sheng, blockchain maintained by the SOCOACT; the block chain may be a permissioned ledger; (See, entire para. [0075];  [0228]; [0328]-[0329]; and [0398])).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claim 3:
Rajagopal discloses:
wherein generating the ledger entry comprises generating a first ledger entry and a second ledger entry. (Rajagopal, perform a payment comprises receiving a request from a payer to pay a payee, wherein the request comprises a payer account ID and a payee account ID; (See, entire Abstract; entire para. [0001]-[0003]; [0042]-[0060]; and [0110]-[0113])).


However, Rajagopal does not specifically disclose that the distributed transaction settlement account is also responsible for maintaining the permissioned shared [ledger].
Sheng discloses the following limitation: 
wherein the first ledger entry comprises permissions such that the first ledger entry is accessible to the first entity and the second ledger entry comprises permissions such that the second ledger entry is accessible to the second entity. (Sheng, Participant A may send a crypto currency deposit request to Authority A to fulfill its obligation of delivering crypto tokens (e.g., previously obtained from the CCDSS or another trusted entity) worth $1 Billion. Authority A may be the CCDSS (e.g., the Fed), another trusted entity (e.g., DTCC), an escrow agent, a special account at Participant A, and/or the like (the first ledger entry comprises permissions such that the first ledger entry is accessible to the first entity); Participant B may send a crypto collateral deposit request to Authority B to fulfill its obligation of delivering crypto tokens (e.g., previously obtained from the CCDSS or another trusted entity)…. Authority B may be the CCDSS (e.g., the Fed), another trusted entity (e.g., DTCC), an escrow agent, a special account at Participant B (the second ledger entry comprises permissions such that the second ledger entry is accessible to the second entity) (See, entire para. [0329]; [0335-336]; and [0344])). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claims 14 and 20:
Claims 14 and 20 are substantially similar to claim 3, and hence are rejected on similar grounds.
Claim 4:
Rajagopal does not specifically disclose wherein the permissioned shared ledger is further accessible to a third entity and a fourth entity, and wherein the method further comprises generating a new ledger entry for a transfer executed between the third entity and the fourth entity, and wherein the new ledger entry comprises permissions such that the new ledger entry cannot be queried or replicated by the first entity or the second entity.
However, Sheng discloses the following limitation: 
wherein the permissioned shared ledger is further accessible to a third entity and a fourth entity, and wherein the method further comprises generating a new ledger entry for a transfer executed between the third entity and the fourth entity, and wherein the new ledger entry comprises permissions such that the new ledger entry cannot be queried or replicated by the first entity or the second entity (Sheng, A fifth and final genre of transactions are those occurring among disconnected user groups. As represented in FIG. 26, U5 transfers X7 amount to U6, and both of them do not have transactional relations with any other users in the entire system (See, entire para. [0248-254]; [0328-330]; and Fig. 26 and  37-40B)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claim 15:
Claim 15 is substantially similar to claim 4, and hence is rejected on similar grounds.
Claim 5:
Rajagopal discloses:
wherein sending instructions to move funds from the distributed transaction settlement account to the destination account further includes initiating movement of the funds from the distributed transaction settlement account to the destination account. (Rajagopal, Settlement process comprising: transferring the payment amount from the RCA to the payee's payment account - debiting the payment amount from the payer’s payment account to reimburse the RCA. (See, entire Abstract; and entire para. [0095]-[0100])). 
Claim 6:
Rajagopal discloses:
further comprising onboarding the virtual node with a financial management system; and assigning a unique identifier to the virtual node. (Rajagopal, [I]mplemented on a distributed system having a plurality of nodes, where each portion of the invention may be located on a different node within the distributed system; (See, entire para. [0113])).
However, Rajagopal does not  specifically disclose the virtual node; the virtual node represents a real-world entity, and wherein onboarding the virtual node comprises: authenticating the real-world entity; generating the virtual node and assigning the virtual node to represent the real-world entity; and granting permissions to the virtual node to access one or more ledger entries stored in the permissioned shared ledger comprising a transaction with the real-world entity.
Sheng discloses the following limitations: 
virtual node; (Sheng, a cryptographic proof using a public digital ledger accessible to all network nodes in which all BTC balances and transactions are announced, agreed upon, and recorded; (See, entire para. [0011]; [0075]; and [0170])).
wherein the virtual node represents a real-world entity, and wherein onboarding the virtual node comprises: authenticating the real-world entity;  (Sheng, a Bitcoin-enabled marketplace between individuals, corporations and government entities can be created (wherein the virtual node represents a real-world entity); a trigger event message may be sent (e.g., by the user, by other entities) to a validation server to inform the validation server that the SOCOACT Server is permitted to decrypt the recovery private key (authenticating the real-world entity) .; (See, entire para. [0011]; [0364-365]; and [Abstract])); 
generating the virtual node and assigning the virtual node to represent the real-world entity; and  (Sheng If U1 has not previously been assigned a physical address (i.e., when U1 has never before engaged in a transaction), U1 is assigned to the physical address that may result from application of the Bloom Filter, which assigned address is then recorded in the database p in conjunction with U1's cryptocurrency wallet address that is generated from public key; (See, entire para. [00108-0112]; [0236-0241]; [0273]; [0328-329]; and [0373- 374]; Fig. 23-25));
granting permissions to the virtual node to access one or more ledger entries stored in the permissioned shared ledger comprising a transaction with the real-world entity.  (Sheng Using a SOCOACT as a way to store the identities will enable broad access to authorized users and can be implemented in a publicly-available way; (See, entire para. [0011]; [0079-89]; [0098]; and [Abstract])); 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claim 16:
Claim 16 is substantially similar to claim 6, and hence is rejected on similar grounds.
Claim 7:
Regarding Claim 7, Rajagopal do not specifically disclose the claim’s limitation; however, Sheng discloses:
wherein the virtual node represents the first entity or the second entity, and wherein the method further comprising granting permissions to the node to replicate the ledger entry for the transfer. (Sheng, New transactions are broadcast to all nodes (step 602) - Nodes accept the block only if all transactions in it are valid and not already (Step 610); the vote action is to replicate the securities transactions of the entity. (See, entire Para. [0011]; [0075]; [0170]-[0172]; [0344-345)). 33493/37951/FW/9686234.7
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claim 8:
Regarding Claim 8, Rajagopal do not specifically disclose the claim’s limitation; however, Sheng discloses:
wherein onboarding the virtual node further comprises configuring an adaptor that integrates the virtual node with the financial management system, wherein configuring the adaptor comprises importing user certificates from an existing Distributed Ledger Technology (DLT) system associated with the real-world entity. (Sheng, Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash (step 612); Bitcoin transactions are typically posted on a public, distributed ledger called a blockchain; cryptographic component may employ cryptographic techniques such as, but not limited to: digital certificates (See, entire Para. . [0011]; [0075]; [0170]-[0172]; [0455])). 33493/37951/FW/9686234.7
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claim 9:
Regarding Claim 9, Rajagopal do not specifically disclose the claim’s limitation; however, Sheng discloses:
wherein the permissioned shared ledger comprises a plurality of ledger entries representing transactions for a plurality of entities, and wherein the method further comprises replicating one or more ledger entries comprising information for a transaction associated with the first entity to generate an auditable personalized ledger for the first entity, wherein the auditable personalized ledger for the first entity does not comprise ledger entries for transactions not involving the first entity. (Sheng, The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions; when the transaction amount is available, cryptographically records the transaction in a blockchain comprising a plurality of hashes of transaction records; To prevent double-spending, i.e., spending of the same BTC twice, public keys and signatures are published as part of publicly available and auditable block chain. To make it infeasible to falsify the blockchain, proof of work (PoW) is used to make addition of each block very costly (See, Para. [Abstract]; [0075]; [0080-81]; [0243-253]; [0312-315];)). 33493/37951/FW/9686234.7
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claim 17:
Claim 17 is substantially similar to claim 9, and hence is rejected on similar grounds.
Claim 10:
Regarding Claim 10, Rajagopal do not disclose the claim’s limitation; however, Sheng discloses:
wherein the permissioned shared ledger comprises a plurality of ledger entries representing transactions for a plurality of entities, and wherein each of the plurality of ledger entries is immutable such that the plurality of ledger entries cannot be deleted or modified . (Sheng, Transactions are time-stamped by hashing them into an ongoing chain of hash-based proof-of-work (PoW) forming a record that can't be changed without redoing the entire chain; Elements can be added to the set, but not removed; a central constancy data structure store (CCDSS) issues crypto tokens that may be usable with a permissioned ledger (e.g., on the permissioned block chain). In various embodiments, crypto tokens may be issued for a variety of assets such as currency (e.g., US Dollars (USD)), securities (e.g., treasuries, equities, bonds, derivatives), real world items (e.g., a car), and/or the like - Crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B; (See, entire Para. [0011]; [0271]; [0328]-[0330]; [0418]; and [Abstract])). 33493/37951/FW/9686234.7
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claim 18:
Claim 18 is substantially similar to claim 10, and hence is rejected on similar grounds.
Claim 11:
Regarding Claim 11, Rajagopal do not disclose the claim’s limitation; however, Sheng discloses:
further comprising confirming that the source account is valid. (Sheng, SOCOACT component will determine that the client’s 106 unique identifying address matches and is a valid source of sufficient virtual currency and is properly associated with the wallet identifier; (See, entire para. [0150]-[0154])).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Claim 12:
Regarding Claim 12, Rajagopal do not disclose the claim’s limitation; however, Sheng discloses:
wherein the permissioned shared ledger is stored on a blockchain. (Sheng, The trusted entity (e.g., DTCC) may issue crypto tokens to an account data structure datastore (e.g., an electronic wallet associated with a permissioned ledger) of the requesting participant; restrict access to an account data structure datastore; The smart contract may be generated in a format compatible with a permissioned ledger at and submitted to the block chain at (e.g., stored in contracts database). (See, entire para. [00108-0112]; [0328-329]; [0344]; and [0349)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Rajagopal with the features of Sheng’s computational efficient transfer processing, auditing, and search system because crypto tokens may then be used (e.g., in bilateral transactions between Participant A and Participant B) with the benefit of eliminating risks such as counterparty risk (e.g., whether the funds are actually available), foreign currency risk (e.g., BTC value vs. USD may fluctuate, but USD crypto tokens value vs. USD does not), and timing risk (e.g., via simultaneous transactions facilitated via SCG and SCF components). (Sheng, Para. [0328] and [0330]).
Response to Arguments 
Applicant's arguments filed dated 08/17/2020 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 103, Applicant arguments are moot in view of the newly cited portions of the prior arts, as presented in the rejection above in this office action.  
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above, in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20.
Applicant asserts that the “limitations do not recite any of a mathematical concept per se, organizing human activity, or mental processes. For at least the foregoing reasons, Applicant respectfully asserts that the claims do not recite matter that falls within any of the three enumerated groupings of subject matter that may constitute an abstract idea according to the guidance outlined by the U.S. Patent & Trademark Office in the Federal Register, Vol. 84, No. 4 dated January 7, 2019." Examiner respectfully disagrees with Applicant’s argument because, as presented in the 35 U.S.C. 101 rejection above, Examiner has established the broadest reasonable interpretation of the claim as a whole. As presented above, Examiner notes that the limitations of independent claims 1, 13, and 19, and their dependent claims, describe the abstract idea of financial management, which correspond to Certain Methods of Organizing Human Activity: Fundamental Economic Principles or Practices. Furthermore, Examiner notes that the Applicant’s apparatus is a general purpose computer and does not qualify as a particular machine. Thus, “it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see MPEP § 2106.05(b)(I)). Hence, Applicant uses a general purpose computer, such as a central processing system, that applies a judicial exception, such as an abstract idea (as noted above in 35 USC § 101 rejection), by use of conventional computer functions (receiving, processing, confirming, issuing, and moving financial/transactional data) does not qualify as a particular machine. 
Furthermore, Applicant assert that “the claims are directed to improvements in technology that cannot be performed by the human mind: “receiving from a virtual node a request to execute a transfer;” “generating a ledger entry for the transfer, wherein the ledger entry is immutable, and wherein the ledger entry comprises a cryptographic hash and a time of the transfer;” and “storing the ledger entry in a permissioned shared ledger accessible to the first entity and the second entity, wherein the permissioned shared ledger comprises permissions to restrict access to the ledger entry to entities not associated with the transfer.”” Examiner respectfully disagrees and notes that as explained above in the rejection under 35 U.S.C. 101, the additional elements do not integrate the abstract idea into a practical application or amount to add significant more. There is no computer functionality, technical/technology improvement as a result of implementing the abstract idea on a computer. The amended independent claims simply applies the abstract idea using a computer as a tool without transforming the abstract idea into a patent eligible subject matter. Also, Examiner notes that the solution provided is an improvement to an abstract idea of financial management by receiving, processing, confirming, issuing, generating, storing, and moving financial data, with the use of a technology without providing a technical solution to a technical problem. There is no computer functionality improvement as a result of applying the abstract idea on a computer.
Additionally, Applicant asserts that the claims “integrate the alleged judicial exception of “financial management” into the practical application of maintaining a permissioned shared ledger comprising immutable, secure ledger entries representing transactions between multiple entities…..Notably, the evaluation of integration into practical application does not include consideration of whether additional elements represent well-understood, routine, or conventional activity and claims including such conventional elements may still integrate an exception into a practical application and satisfy subject matter eligibility under § 101.” Examiner respectfully disagrees and notes that there is no computer functionality or technical/technology improvements as a result of implementing the abstract idea on a computer. The computer is used to apply the abstract idea without any technical improvement. Thus, the claim does not integrate the abstract idea into a practical application. The interaction between devices is nothing more than receiving/transmitting data. The courts have determined that receiving/transmitting data are well-understood, routine, and conventional functions of a computer when they are claimed in a merely generic manner (see MPEP 2106.05(d)(ll)). Thus, the presence of a computer does not make the claimed solution necessarily rooted in computer technology. Furthermore, Examiner respectfully notes that as explained above there is no technical improvements and hence the computer limitations do not integrate the abstract idea into a practical application. Moreover, the communication between the devices is a well-understood, routine, and conventional function of a computer when it is merely recited in a generic manner. Thus, the computer limitations do not amount to add significantly more. Thus, these arguments are not persuasive.
Examiner notes in the 35 U.S.C. 101 rejection presented above, in this office action, that the recitations of additional elements, in claim 13, do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Thus, claim 19 is directed to an abstract idea (Step 2A-Prong 2: NO). Additionally, Examiner notes in that the 35 U.S.C. 101 rejection presented above, claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Perlman (U.S. Patent Application Publication No. US 2011/0106675-A1) “Peer-to-peer and Group Financial management Systems and Methods”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-THURS 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693